DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-16) in the reply filed on8/31/2020 is acknowledged.

Specification and Drawing
Specification and Drawings are objected because: Specification para[0052] describes that the handle 225 aligns with the first section 210 when the first valve 215 is in an open position and that the handle 225 is perpendicular to the first section 210 when the first valve 215 is in a closed position. However, drawings (i.e. figures 9-10) show otherwise.  Appropriate correction is required.


Claim Objections
Claim 1 is objected to because of the following informalities:  “the isolation valve assembly for rotating the isolation valve assembly” in lines 7-8 should be corrected as --the hollow isolation valve assembly for rotating the hollow isolation valve assembly--.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “the isolation valve assembly” in line 1 should be corrected as --the hollow isolation valve assembly--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “the isolation valve assembly” in line 1 should be corrected as --the hollow isolation valve assembly--.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  “the isolation valve assembly” in line 2 should be corrected as --the hollow isolation valve assembly--.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “the isolation valve assembly” in line 2 should be corrected as --the hollow isolation valve assembly--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8: Claim 8 recites “the isolation ball valve assembly” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Also, it is noted that claim 1 (which upon claim 8 depends) recites “a hollow isolation valve assembly” in line 3. The scope of the claim is indefinite because it is not clear whether “the isolation ball valve assembly” of claim 8 refers to “a hollow isolation valve assembly” of claim 1 or if they are distinct and separate structural limitations. For examination purposes, “the isolation ball valve assembly” is interpreted as --the hollow isolation [[ball]] valve assembly--. 
Claim 10: Claim 10 recites “the inner check valve” in line 2. There is insufficient antecedent basis for this limitation in the claim. Also, it is noted that claim 1 (which upon claim 10 depends) recites “a failed inner valve” in the preamble. The scope of the claim is indefinite because it is not clear whether “the inner check valve” of claim 10 refers to “a failed inner valve” of claim 1 or if they are distinct and separate structural limitations. For examination purposes, “the inner check valve” is interpreted as --the failed inner [[check]] valve--.
Claim 13: Claim 13 depends on claim 1 and recites “the sealing element” in line 1. However, there is insufficient antecedent basis for the limitation, “the sealing element”. It is noted that claim 12 recites “a sealing element”. For examination purposes, claim 13 is interpreted to depend on claim 12. 
Claim 14: Claim 14 recites one or more flexible hooks that are configured to flex into and be contained within the indented section in a fully retracted position. However, the scope of the claim is indefinite. Upon review of the drawings and specification of the instant application, the flexible hook does not “flex into” nor is “contained within the indented section” in any position (i.e. as seen in figures 6-12). Also, it is not clear whether “a fully retracted position” is when the one or more flexible hooks are retracted before or after engaging the failed inner valve. As seen in figures 11-12, the flexible hook flexes into and is contained within the failed inner valve when the flexible hook is being retracted. For examination purposes, “one or more flexible hooks that are configured to flex into and be contained within the indented section in a fully retracted position” is interpreted as --one or more flexible hooks that are configured to flex into and be contained within [[the indented section]]the failed inner valve in a fully retracted position after engaging the failed inner valve--.
Claim 15: 
Claim 15 recites “the inner valve” in line 1 and its structural limitations in lines 1-2. There is insufficient antecedent basis for this limitation. It is noted that claim 1 (which upon claim 15 depends) recites “a failed inner valve” in the preamble as an intended use. For examination purposes, “the inner valve” is interpreted as --the failed inner valve-- and its further limitations as intended use.
Claim 15 recites “each flexible hook” in line 2. There is insufficient antecedent basis for this limitation. It is noted that claim 14 recites “one or more flexible hooks” in line 4. For examination purposes, claim 15 is interpreted to depend on claim 14. 
Claim 16: Claim 16 recites “the valve assembly” in line 10. There is insufficient antecedent basis for this limitation. It is noted that claim 16 recites “a hollow isolation and replacement valve assembly” in line 3. It is not clear whether “the valve assembly” refers to “a hollow isolation and replacement valve assembly” or if they are distinct and separate from each other.  For examination purposes, “the valve assembly” is interpreted as --the hollow isolation and replacement valve assembly--.

Allowable Subject Matter
Claims 1-7, 9, 11-12 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.
Claims 8, 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claims 1 and 16 not found was a use of a first section including a first valve and a second section including a relief valve, where the second section is detachable from the first section; in combination with the limitations set forth in claims 1 and 16 of the instant invention respectively.

None of the prior arts of record considered as a whole, alone or in combination, teaches or renders obvious the allowable subject matter of the instant invention.

The closest prior art, Jones (US 2020/0269400 A1) teaches a similar system, comprising a hollow isolation valve assembly 12,14 (fig2; para[0032]) including a first section 14 and a second section 12 (fig2), an extraction tool 20 (fig1, para[0033]) an elongated inner key 15 (para[0032]).   Although the prior art of record teaches a similar system, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the system of Jones to use a first valve on the first section and a relieve valve on the second section, that the extraction tool travels along the hollow isolation valve assembly; in combination with the limitations set forth in claims 1 and 16 of the instant invention respectively. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims 1 and 16 respectively.

	
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Munguia (US 2014/0215786 A1), Keys (3,791,011), Ciminero (4,000,556), Anderson (3,644,982) teach similar systems for removing valve/valve stem/tube.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAHEE HONG/Primary Examiner, Art Unit 3723